    EXHIBIT E:
Summary Reentry Plan –
   Progress Report
                                                            , Summary Reentry Plan - Progress Report_                                                                                                                                          SEQUENCE: 00212687
                                                                      Dept. of Justice I Federal Bureau of Prisons                                                                                                                   Report Date: 11-24-2020
                                                                Plan is for inmate: SPENCE,            55200-056

                ?<J--                                                        Facility:                      FTD FORT DIX FCI                                                                                   Custody Level:             IN
                                                                                Name:                       SPENCE, DEMETRIUS                                                                                   Security Level:          LOW
                                                                Register No.:                               55200-056                                                                                           Proj. Rel Date:          02-15-2034
                                                                      Quarters:                             P03-145L                                                                                       Release Method:               GCT REL
                                                                                       Age:             42                                                                                   DNA Status:                    BTF02779 I 03"01-2013
                                                                Date of Birth:                              12-27-1977



.
     conTacHilformation-:-·· · ·
     ... -·   • --   ..   -        .1 • ..._,_ ••    :_     •    · · - --·-'
                                                                                                    . ...    :--·:


                                                                                              --. _..:_ .,:_ -_ -···
                                                                                                                                  ..... ;--


                                                                                                                               ·-··                                                                                                               ,_1.;_;..               }_·_ .
     Release contact & address
     Denise Smith, FRIEND
     1815 Central Park Road Apt C12, Charleston, SC
     29412 us
     Phone (home): 843-766-3429
                               s'ent""ences-imilosed·.. ::.---·-----
                     ________________                                                                                                                         _ _ _ _ _ _ _ _ _ _T_e_r_m_s_ln_E_ff_ec_t_ _ _ _ _ _
     21 :846&21 :841(B)(1 )(A);CONSPIRACY TO DISTRIBUTE & POSSESS W/INT TO DISTRIBUTE                                                                                                                                        324 MONTHS
     280 GRMS OR MORE OF COCAINE BASE(CRACK).
     21 :841 (A)(1)&21 :841 (B)(1 )(C);DISTRIBUTION OF A QUANTITY OF COCAINE BASE
     (CRACK!.21 :841 (A)(1 )&21 :841 (B)(1 )(B);DISTRIBUTION OF 5 GRAMS OR MORE OF COCAINE

     Date Sentence Computation Began: 01-28-2013
     Sentencing District: NORTH CAROLINA, EASTERN DISTRICT
     Days FSGT I WSGT I DGCT                                                     Days GCT or EGT I SGT                                                      Time Served                                                     + Jail Credit - lnOp Time
              0 I             OI             0                                             486                                                              Years: 9 Months: 9 Days: 12                                     + 714    JC - 0     lnOp
                                                    -·.- ---
                                                                         j     __ ,    '·'




    !Detaining                             .                                                                               Remarks                                                                                                                                                 I
     NO DETAINER
                                               :--··- -
     Inmate Spence arrived to FCI Fort Dix on November 25, 2014, as a Lesser Security transfer and has not been a management concern.


     cu:rrent                                                            ....... ,. ----              -·. :;: -                                                                  '     '
                                                                                                                                                                                                 --- ····';·"···c··,, ..:
                                                                                                                                                                                                 ·._,·,·- ,··-'_'''.
     jFacl                                            -·.                                                                  '                                                                     Start
     FTD             ELEC 2 WES                                 ELECTRIC ONE FCI - WEST                                                                                                          12-27-2017
     Work Ass)gn;meht                                                                 ..--:         -.• -                                                                                                                                                     ,   . ·:-

     While confined at FCI Fort Dix inmate Spence has been assigned to the Electric Shop work detail and has earned Good work evaluations from his detail
     supervisor.                                                                                                           ·

    -c1irreiit -ECiucatfoi1                                                                                                                             :.::· ;,·:··:"'·'V'•'·:,'·-:(".;'·;:;;:·,::c·.::
    JFacl        . . Assignment                                                                ,.           ...• , ' ..                                 .      -·-'•·•. ·- ,                 .                ,. - "         "

     FTD             ESL HAS                                    ENGLISH PROFICIENT                                                                                                               03-06-2013
     FTD             GED EARNED                             GED EARNED IN BOP                                                                                                                    09-17-2013
                                                                                                             -.·· ·.·--·.                                     . ,.                   .,,'·                                                                                1 ••
                                                                                                                       .         . ' ;        i'.. .'         ( .    ' . .


    jsubFacl Action                                         Description                                                                                                                          Start                                  Stop                                       I
     l:_TDGP              w                                 APPRENTICESHIP,MAINT REPAIRER                                                                                                        09-22-2015                             08-26-2018
     FTD GP               c                                 A_DV OSHA RULES AND REGULATIONS                                                                                                      01-10-2016                             03-26-2016
     FTDGP                c                                     BASIC ALGEBRA                                                                                                                    01-04-2016                             03-26-2016
     FTDGP                c                                 ACE CLS IN BLUE PRINT READING                                                                                                        10-06-2015                             12-17-2015
     FTDGP                c                                 INTRO TO LITERATURE SAT AFTERN                                                                                                       10-11-2015                             12-27-2015
     FTD GP               c                                 ACE BUSINESS LAW                                                                                                                     10-08-2015                             12-24-2015
     FTDGP                c                                     ELECT 1230-1400                                                                                                                  08-03-2015                             12-07-2015
     FTDGP                c                                 TECH MATH ACE CLASS WPM                                                                                                              07-18-2015                             09-26-2015

     Sentry Data as of 11-24-2020                                                                                 Summary Reentry Plan - Progress Report                                                                                                           Page 1 of 4

                                    Case 2:11-cr-00004-D Document 182-6 Filed 12/04/20 Page 1 of 4
                                                                 Summary Reentry Plan -                                Report                           SEQUENCE: 00212687
                                                                       Dept. of Justide I Federal Bureau of Prisons                            Report Date: 11-24-2020
                                                                 Plan is for inmate: SPENCE, DEMETRIUS 55200"056

 lsubFacl Action                                                 Description                                             Start                    Stop                             . I
     FTD GP                 c                                    ACE PHYSICS OPERATIONS                                  07-06-2015               09-21-2015
     FTDGP                  c                                    ACE CLASS IN INTROD TO BAKING                           04-12-2015               06-28-2015
     FTDGP                  c                                    INTRODUCTION TO GEOGRAPHY                               04-08-2015               06-24-2015
     FTDGP                  c                                    LEAN 6 SIGMf. BASICS                                    03-16-2015               03-17-2015
     WIL                    c                                    RPP #6 - KEYS TO SUCCESS                                04-07-2014               07-11-2014
     WIL                    c                                    RPP#6-0VERCOMING ANGER/SLF HLP                          05-21-2014               06-04-2014
     WIL                    c                                    RPP #6 DEVELOPING INSIGHT                               08-15-2013               11-13-2013
 WIL                        c                                    12 STEP SELF HELP GROUP -                              .07-12-2013               11-01-2013
 WIL                        c                                    RPP #6 FCI NA                                           07-23-2013               11-01-2013
 WIL                        c                                    FCI COL PREP CLASS                                      08-13-2013               1Q-01-2013
 WIL                        c                                    ADVANCED TYPING                                         08-19-2013               10-03-2013
 WIL                        c                                    RPP #6 CRIMINAL THINKING                                05-20-2013               08-05-2013
 W-IL                       c                                    RPP #6 DRUG EDUCATION                                   06-05-2013'              07-23-2013
 .Wll                       c        I                           GEDB 12:30-2:00PM M-F MCCLARY                           05-20-2013               06-19-2013
 WIL                        c                                    RPP #1 HIV/AIDS AWARENESS
                                                                 '             -
                                                                                                                         05-07-2013               05-07-2013


     Inmate Spence has participated in both educational and recreational programs while housed at FCI Fort Dix.




                                                                                                                                                                                         I
 07-30-2015                                                      316 : BEING IN UNAUTHORIZED AREA
 piscipline Summary
 f    -----



 '             -   ·-   '        j .....   : •• " ' "   -
                                                            ..
                                                            • -- '



     Inmate Spence has maintained clear conduct for the past five years.


                                                                                                                                                                                   I,    1

 IFacl                               Assignment                          - Reason                                        Start                    Stop
     FTD GP                          A-DES,.'                             WRIT RETURN                                    12-27-2017               CURRENT
     FTDGP                           A-DES                                OTHER AUTH ABSENCE RETURN                      02-17-2017              -05-23-2017
     FTDGP                           A-DES                                TRANSFER RECEIVED                              11-25-2014               02-17-2017
     WIL                             A-DES                                OTHER AUTH ABSENCE RETURN                      02-04-2014               11-14-2014
     WIL                             A-DES                                TRANSFER RECEIVED                              04-26-2013               02-04-2014
     BTFGP                           A-DES                                US DISTRICT COURT COMMITMENT                   02-21-2013               04-15-2013


 !Assignment                                                     Description                                             Start
 CARE1                                                           HEALTHY OR SIMPLE CHRONIC CARE                          04-26-2013
 CARE1-MH                                                        CARE1-MENTAL HEALTH                                    '03-05-2013

                                 '                                                 .       . . . -- . -     '· - - .   - -Start"   -···   . ' ",. . .         . -

     NO PAPER                                                    NO PAPER MEDICAL RECORD                                 02-28-2013
     REG DUTY                                                    NO MEDICAL RESTR--REGULAR DUTY                          02-28-2013
     YES F/S                                                     CLEARED FOR FOOD SERVICE                                04-26-2013
                                                                                                                                                         ·:                              :
 !Assignment                                                                                                             Start                                                          ·j
 NO ASSIGNMENTS
                                                                                                                                                                            •,·.

                                 - ,                                      -. "         - -,: ., ,. ,. , -

- -OAP REFER                                    DRUG ABUSE PROGRAM REFER                                                 06-06-2013
 ED COMP                                        DRUG EDUCATION COMPLETE '                                                07-23-2013
 ;F  1
         t1ysi'Cai·_                                                                                                                                           I·: -
     Inmate Spence has not reported any physical or mental health related issues.
                            )_


     Sentry Data as of 11-24-2020                                                          Summary Reentry Plan - Progress Report                                      Page 2 of 4

                                         Case 2:11-cr-00004-D Document 182-6 Filed 12/04/20 Page 2 of 4
                             Summary Reentry Plan - Progress Report                                                      SEQUENCE: 00212687.

                              0
                                    Dept. of Justice / Federal Bureau of Prisons                                 Report Date: 11-24-2020
                             P lan is for inmate: SPENCE, DEMETRIUS 55200-056




/Most Recent PaymentPlan                                                                                                                                  ) I
FRP Assignment:              COMPLT             FINANC RESP-COMPLETED                        Start: 09-20-2016
Inmate Decision:  AGREED       $35.00                                             Frequency: QUARTERLY
Payments past 6 months:  $0,00                                ......     Obligation Balance: $0.00

INo. ·. ..
                              ...   ·:::,:;:--·::>:·:·-, : · · _·':.:.
                             Amount                     Balance                Payable               Status
1            ASS MT          $400.00           $0.00              IMMEDIATE                          COMPLETEDZ
                                  **NO ADJUSTMENTS MADE IN LAST 6 MONTHS **

                                                                                                                                              . : !.. .
                                                                                                                                               :i
Inmate Spence has·completed paying his fines via the Inmate Financial Responsibility Program.

                                                                                                                                  l
                                                                                                                              ··: 1
                                                                                                                                : 1 ·' •.•

Upon release from incarceration, inmate Spence intends to reside in Charleston, South Carolina, where he will reestablish family and community ties.




 None




                                                '




Sentry Data as of 11-24-2020                            Summary Reentry Plan - Progress Report                                               Page 3 of 4

                   Case 2:11-cr-00004-D Document 182-6 Filed 12/04/20 Page 3 of 4
          (
              Summary Reentry Plan - Progress Report                                 SEQUENCE: 00212687
                    Dept. of Justice / Federal Bureau of Prisons                 Report Date: 11-24-2020
              Plan is for inmate: SPENCE, DEMETRIUS 55200-056

                Name:      SPENCE, DEMETRIUS
         Register Num:     55200-'-056
                  Age:     42
          Date of Birth:   12-27-1977
          DNA Status:      BTF02779 I 03-01-2013




                           Inmate


                           Date·




Chairperson
         (( - l<-f
                                                        .j
                                                     ease
                                                                 M
                                                               l( ,-   i '-(--
Date                                                 Date



                                    Summary Reentry Plan - Progress Report                    Page 4 of 4
       Case 2:11-cr-00004-D Document 182-6 Filed 12/04/20 Page 4 of 4
